Tilgkman C. J.
delivered the court’s opinion.
This is a proceeding by a landlord against his tenant under our act of Assembly. The jury found in favour of the landlord. The proceedings were removed to the Common Pleas of Dauphin county where a decision was,made in favour of the tenant; on which judgment a writ of error was brought in this court.
*335The objection to the finding of the jury is that it does riot appear that sufficient notice to quit the premises was given by ’ the landlord.
The jury find that the lease expired 29th March 1801, and that notice was given in February 1800 to quit on the said 29th March.1801, and that the tenant had refused and did refuse to comply with the notice; and that notice to quit was also given at divers other times, particularly on the 25th January 1802. The inquest was held 28th April 1802. The application to the justices by the landlord was made 28th April 1802.
The act of Assembly requires that it should be made to appear to the jury “ that the term is fully ended, and that demancl had “ been made to leave the premises three months before the ap- “ plication to the justices.”
The objection raised by the counsel of the tenant is this, that although the term expired 29th March 1801, yet as the landlord did not proceed to remove the tenant agreeably to his first notice, the tenant stood in the situation of a person who had a lease from year to year; and being in that situation, the landlord ought to have given him notice to leave the premises three *336months previous to the 29th March 1802. But the court are of opinion that nothing appears on the record to shew that the tenant was to be considered in any other light than a trespasser after 29th March 1801. It is not found that the landlord accepted rent which accrued after that time; or did any other act which directly or indirectly implied a renewal of the lease. The jury have found all the facts which are required by the act of Assembly as a foundation for judgment of restitution to be awarded by the justices. This court are therefore of opinion that the judgment of restitution given by the justices was proper, and that the judgment of the Court of Common Pleas reversing the said iudtrment of the iustices. be now reversed.
Re-restitution of the demised premises to the landlord, is ordered.
Judgment reversed.